[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-15975                ELEVENTH CIRCUIT
                                                            AUGUST 16, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                    D. C. Docket No. 09-20046-CR-JAL

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

RAFAEL RODRIGUEZ,
a.k.a. Rafy,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (August 16, 2010)

Before BLACK, HULL and FAY, Circuit Judges.

PER CURIAM:
      Michael Tarre, appointed counsel for Rafael Rodriguez, has filed a motion to

withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Rodriquez’s conviction and sentence are AFFIRMED.




                                           2